Citation Nr: 1645984	
Decision Date: 12/07/16    Archive Date: 12/20/16

DOCKET NO.  08-13 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a left leg disability, to include as secondary to a left ankle disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was before the Board in May 2015, at which time it was remanded in order to provide the Veteran with a hearing.  In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  Thereafter, the appeal was returned to the Board for appellate consideration.

The issue of entitlement to service connection for a left leg disability will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a left leg disability was denied in an October 1995 rating decision.  The Veteran did not submit a timely notice of disagreement and did not submit new and material evidence during the appeal period.

2.  Since the October 1995 rating decision, evidence has been received that was not previously considered by VA and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left leg disability, now diagnosed as a strain.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  Evidence received to reopen the claim of entitlement to service connection for a left leg disability is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1995, the Veteran submitted a claim of entitlement to service connection for a left leg disability, which was denied in an October 1995 rating decision.  Although the Veteran received notice of this decision and notice of his appellate rights in November 1995, he did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appellate period following the October 1995 rating decision.  See 38 C.F.R. § 3.156 (b).  Consequently, the October 1995 rating decision is final based on the evidence then of record.

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In the October 1995 rating decision, service connection for the Veteran's claimed left leg disability was denied, at least in part, because the evidence of record did not demonstrate a diagnosable disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that, in the absence of proof of a present disability, there can be no valid claim).

In February 2007, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a left leg disability.  Pursuant to this claim, the RO provided the Veteran with a VA examination in April 2011.  In pertinent part, the VA examiner rendered a diagnosis of a left leg strain (distal aspect).

The evidence discussed above is new as it was not previously considered by VA.  The evidence is also material because it relates to previously unestablished facts necessary to substantiate the claim:  a current diagnosis.  As such, the Board finds that the evidence received since the October 1995 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened.  See Shade, 24 Vet. App. at 117.


ORDER

New and material evidence, having been received, the claim to reopen the issue of entitlement to service connection for a left leg disability is reopened.



REMAND

The April 2011 VA examiner rendered an etiological opinion that it was "less likely as not that the [V]eteran's current left ankle condition is the same as or is a result of a left ankle injury shown during active e duty" (emphasis added).  The examiner did not render an etiological opinion regarding the Veteran's left leg strain.  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran notice of the information and evidence necessary to establish service connection on a direct and a secondary basis.

2.  The Veteran should be provided a VA examination with respect to his left leg disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  After examining the Veteran and reviewing his pertinent history, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that a current left leg disability, including, but not limited to, a left leg strain, was incurred in or due to his active service.  Further, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that a current left leg disability, including, but not limited to, a left leg strain, was caused or aggravated by a service-connected left ankle disability, if any.  The rationale for all opinions expressed must also be provided.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the Veteran's claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


